May 24, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                          HEATHER M. WHITE, Appellant

NO. 14-10-00373-CV                      V.

                             BRENT S. WHITE, Appellee
                              ____________________

      Today the Court heard the parties’ joint motion to dismiss the appeal from the
judgment signed by the court below on January 27, 2010. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.
      We further order that each party shall pay its costs incurred by reason of this
appeal.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.